ZEL M. FISCHER, Judge,
Concurring Opinion.
I concur in the per curiam opinion’s holding, affirming the circuit court’s ruling that the Plaintiffs failed to demonstrate that HB 193 “clearly and undoubtedly” contravened the constitution. I write separately to clarify the standard of law applicable to the issues presented to this Court in this case and address some of the concerns voiced by the dissenting opinion.
In Pearson I, this Court held that challenges to the compactness of a district are justiciable and that the standard a circuit court should apply in reviewing such a challenge is the language of section 45 itself. Pearson v. Rosier, 359 S.W.3d 35, (Mo. banc 2012) (Pearson I). Following remand and a factual finding, the circuit court upheld the General Assembly’s proposed redistricting map in this case. The circuit court entered a judgment concluding, “Under the standard and rationale announced by the Supreme Court, and the facts adduced at trial, the Plaintiffs have failed to prove that H.B. 193 is unconstitutional because it is not as compact as may be.”1 The dissenting opinion does not deny that the circuit court’s judgment is supported by substan*67tial evidence, but the dissenting opinion would reweigh the evidence and reverse the judgment, claiming it is against the weight of the evidence.2
In my view, if due deference is given to the circuit court’s evaluation of the credibility of the witnesses and the probative value of the evidence as required by law, then the circuit court’s judgment should be affirmed. The dissenting opinion’s position that this Court (or, presumably, under its analysis any intermediate appellate court) gets to determine the probative value of the evidence is unprecedented.
The pertinent part of Pearson I instructed the circuit court on remand as follows:
First, redistricting is predominately a political question. Decisions must be made regarding a number of sensitive considerations to configure the various House districts. These maps could be drawn in multiple ways, all of which might meet the constitutional requirements. These decisions are political in nature and best left to political leaders, not judges. Second, compactness and numerical equality are mandatory. To the extent that they are achieved, numerous other constitutional problems are avoided. Third, compactness and numerical equality cannot be achieved with absolute precision. This is recognized by the “as may be” language used in article III, section 45.
While an appropriate standard of review must reflect deference to the predominate role of the General Assembly and the inability of anyone to draw compact districts with numerical precision, Missouri courts nonetheless must uphold the mandatory language of the constitution that the “districts shall be composed of contiguous territory as compact and as nearly equal in population as may be.” Mo. Const, art. Ill, sec. 45 (emphasis added). The protection of this constitutional provision applies to each Missouri voter, in every congressional district.
Id. at 39.
As long as the districts comply with these constitutional requirements, the circuit court shall respect the political determinations of the General Assembly, which allow for “maps [that] could be drawn in multiple ways, all of which might meet the constitutional requirements.” Id. The circuit court applied the standards as instructed by this Court, and now this Court reviews the “proof and defenses in accordance with evidence in any other lawsuit.” Id. at 40.
The dissent fails to articulate a standard for compactness beyond a visual observation, stating that “[w]here, however, a non-partial and objective observer can plainly see that a district is noncompact, deviations from compactness are not minimal.” The dissenting opinion continually uses phrases such as “bizarrely shaped” and “visually jarring” to support its position. However, if a pure cursory glance at the map, by itself, were sufficient to determine whether the constitutional standard of “compact as may be” were met, the remand from Pearson I would not have been necessary at all. In fact, this is contrary to Pearson I, which specifically states that “compactness and numerical equality cannot be achieved with absolute precision” and that “an appropriate standard of re*68view must reflect deference to the predominate role of the General Assembly and the inability of anyone to draw compact districts with numerical precision.” Pearson I, 359 S.W.3d at 39.
Standard of Review
The standard of review for any court-tried case is that this Court will affirm the judgment of the circuit court unless it misapplied or erroneously declared the law, or the judgment is not supported by substantial evidence, or the judgment is against the weight of the evidence. JAS Apartments, Inc. v. Naji, 354 S.W.3d 175, 182 (Mo. banc 2011) (citing Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976)); see also Rule 84.13(d). If the issue to be decided is one of fact, as is presented in this case, this Court determines whether the judgment is supported by substantial evidence and whether the judgment is against the weight of the evidence. Id. “Appellate courts should exercise the power to set aside a decree or judgment on the ground that it is ‘against the weight of the evidence’ with caution and with a firm belief that the decree or judgment is wrong.” Id. When the burden of proof is placed on a party for a claim that is denied, the trier of fact has the right to believe or disbelieve that party’s uncontra-dicted or uncontroverted evidence. Bakelite Co. v. Miller, 372 S.W.2d 867, 871 (Mo.1963). If the trier of fact does not believe the evidence of the party bearing the burden, it properly can find for the other party. White v. Dir. of Revenue, 321 S.W.3d 298, 305 (Mo. banc 2010). “Generally, the party not having the burden of proof on an issue need not offer any evidence concerning it.” Id. (Emphasis added.) “The trier of fact has the right to disbelieve evidence, even when it is not contradicted.” Id. at 307.
This standard for reviewing an against-the-weight-of-the-evidence challenge does not change just because the evidence is derived from stipulations, exhibits, and documents. “In other words, even though this Court has the same opportunity to review the evidence as does the circuit court, the law allocates the function of fact-finder to the circuit court.” MSEJ, LLC v. Transit Cas. Co., 280 S.W.3d 621, 623 (Mo. banc 2009). “When the facts of the case are contested, this Court defers to the circuit court’s assessment of the evidence.” White, 321 S.W.3d at 307. While a party can contest evidence by putting forth evidence to the contrary, a party can also contest evidence by cross-examination or by pointing out internal inconsistencies in the evidence. Id. at 308.
In a court-tried case, “[i]t is the parties’ duty to specifically request findings of fact and conclusions of law, identifying the issues they wish the court to decide.” Hammons v. Ehney, 924 S.W.2d 843, 849 (Mo. banc 1996). “Merely submitting proposed findings to aid the court does not trigger the court’s duty to make findings of fact and law.” Id. Neither party in this case requested findings of fact from the circuit court. Therefore, “[a]ll fact issues upon which no findings are made shall be considered as having been found in accordance with the result reached.”3 Rule 73.01(c).
*69The Burden of Proof is on the Plaintiffs
There are two sets of plaintiffs challenging the Map in this case. The Pearson Plaintiffs did not even raise an against-the-weight-of-the-evidence challenge in their brief to this Court. The McClatchey Plaintiffs did raise an against-the-weight-of-the-evidence challenge in their point relied on, dependent on the finding that “a reasonable person would find that the district could be made substantially more compact without adverse consequences to other districts or other constitutional or practical considerations,” and the McClat-chey Plaintiffs tried their case on a standard that adopted a shifting of the burden to the State to “justify deviations from reasonable compactness.” This Court declines to shift the burden to the State, although the dissenting opinion implicitly adopts such a burden shifting when it states that “there is little probative evidence that supports finding the Map compact.” 4 Op. at 79. But the State did not bear the burden of showing that the map was compact. That burden rested firmly with the Plaintiffs to prove clearly and undoubtedly that the challenged district deviates from the principle of compactness and also that it is not a minimal and practical deviation because of recognized factors. The circuit court is never required to find that the Map is compact. If it finds for Plaintiffs, it must find that the challenged district “clearly and undoubtedly” is not a minimal and practical deviation because of the recognized factors and, therefore, is not “as compact ... as may be.” If it finds for the State, as it did here, the circuit court only need find that the Plaintiffs failed to prove “clearly and undoubtedly” that the map was not “as compact ... as may be.”
The circuit court ruled that the Plaintiffs had failed to present credible or probative evidence that satisfied their burden of proof in demonstrating that H.B. 193 “clearly and undoubtedly” contravened the constitution.
The dissenting opinion does not give due deference to the circuit court’s determination of the credibility of the witnesses and the circuit court’s evaluation of the probative value of the evidence as required by this Court’s well-settled case precedents and court rules. The omission of material, favorable evidence from the weighing process strips the dissenting opinion’s attempted demonstration that it has a firm belief that the judgment is wrong of any analytical value or persuasiveness.
Analysis
The proper inquiry on appeal is whether the evidence introduced at trial leaves this Court with a firm belief that the circuit court’s judgment that the Plaintiffs failed to satisfy their burden is against the weight of the evidence. See Naji, 354 S.W.3d at 182.
An against-the-weight-of-the-evidence challenge requires constant acknowledge*70ment of and adherence to the well-established principle that “‘[t]he trial court is free to believe or disbelieve all, part or none of the testimony of any witness.’ ” Sch. Dist. of Kansas City v. State, 317 S.W.3d 599, 612 (Mo. banc 2010) (quoting Watson v. Mense, 298 S.W.3d 521, 525-26 (Mo. banc 2009)). As previously discussed, fact issues on which no findings were made are considered as having been found in accordance with the result reached. The application of this principle means that the identification of favorable evidence should include all favorable testimony in the record because the circuit court was free to believe it, and the identification of contrary evidence in the record must exclude any testimony (other than the Map itself) because the circuit court was free to disbelieve it.
Because the circuit court was free to disbelieve all testimonial evidence related to whether districts five and six are as compact as may be, only a visual inspection of the Map remains to weigh on that issue. In Pearson I, however, this Court determined that the Map was insufficient evidence; it does not inform as to population density, history or traditional communities of interests, or other circumstances the legislature may consider when drawing districts. The absence of evidence found credible by the circuit court in these circumstances supports the circuit court’s determination that “Plaintiffs have failed to prove that H.B. 193 is unconstitutional because it is not ‘as compact as may be.’ ”
Conclusion
The dissenting opinion fails to apply the standard of review required by this Court’s recent decision in White v. Dir. of Revenue or give due deference to the circuit court’s function to have adjudged the probative value of the evidence and the credibility of the witnesses in weighing the evidence. Following the “rule of law” includes not only stating the appropriate standard of review but also applying the appropriate standard of review based on the record. Properly doing that, this is not a close case. I fully concur in the principal opinion.

. The dissenting opinion does not contend that the circuit court erred or misapplied the law in any respect including, but not limited to, the notion that the burden of proof always remained on the Plaintiffs and that the ultimate fact issue to be decided was whether the Map and each district were as compact as may be.


. To the extent that the dissenting opinion argues that the Plaintiffs in this case were unaware of the factors the legislature was allowed to consider in drafting its Map and that the case should be remanded in the interests of fairness, the record clearly shows that the Plaintiffs presented evidence pertaining to those recognized factors, including political subdivisions, natural and historic boundary lines, and population density.


. Rule 73.01(c) states, in pertinent part:
The court may, or if requested by a party shall, include in the opinion findings on the controverted fact issues specified by the party. Any request for an opinion or findings of fact shall be made on the record before the introduction of evidence at trial or at such later time as the court may allow.
All fact issues upon which no specific findings are made shall be considered as having been found in accordance with the result reached.


. The dissenting opinion continually, and incorrectly, holds the State responsible for a burden of introducing “evidence, testimonial or otherwise, that explained the shapes of districts 5 and 6 as they appear in the Map. There was no evidence showing that dividing Blue Springs, Independence, and other Jackson County communities between two districts made the Map more compact. There was no evidence explaining the removal of almost 80,000 people from the center of Jackson County, in what would otherwise be district 5. No evidence explained why roughly 80,000 citizens from Ray, Saline, and Lafayette counties should be tacked on to the rest of the district. There was no evidence explaining why over 73,000 citizens of southwestern Clay County should join the rest of Jackson County in district 5. Because there is no evidence relating to this point, obviously there can be no weight assigned to it.” Op. at 79.